 



       
 
   
Exhibit 10.3
 
  June 6, 2007
 
   
To:
  Integra LifeSciences Holdings Corporation [Form of 2010 Amended
 
  311 Enterprise Drive and Restated Warrant
 
  Plainsboro, New Jersey 08536 Transaction Confirmation]
 
  Attn: Richard Gorelick
 
  Telephone: (609) 936-2238
 
  Facsimile: (609) 275-1082
 
   
From:
  [Dealer]
 
   
Re:
  Amended and Restated Issuer Warrant Transaction
 
  (Transaction Reference Number:                       )

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
Integra LifeSciences Holdings Corporation (“Issuer”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below. This Confirmation represents an
amendment to the initial Issuer Warrant Transaction dated June 6, 2007 between
Dealer and Issuer (the “Initial Warrant Transaction”) and reflects the Issuer’s
election to increase the Number of Warrants in accordance with the terms of the
Initial Warrant Transaction following the exercise by the initial purchasers
party to the Purchase Agreement (as defined herein) of their right to receive
additional 2.75% convertible securities due 2010 (“Convertible Securities”).
Upon execution, this Confirmation amends, replaces and supersedes the Initial
Warrant Transaction.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as the context requires.
     This Confirmation evidences a complete and binding agreement between Dealer
and Issuer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as if Dealer and
Issuer had executed an agreement in such form (without any Schedule but with the
elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 



--------------------------------------------------------------------------------



 



     2. The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:
General Terms:

     
Trade Date:
  June 6, 2007
 
   
Effective Date:
  June 11, 2007, subject to Section 8(o) below.
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Dates set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.
 
   
Warrant Style:
  European
 
   
Warrant Type:
  Call
 
   
Seller:
  Issuer
 
   
Buyer:
  Dealer
 
   
Shares:
  The Common Stock of Issuer, par value USD 0.01 per share (Ticker Symbol:
“IART”).
 
   
Number of Warrants:
  For each Component, as provided in Annex A to this Confirmation; provided that
if the Initial Purchasers party to the Purchase Agreement (as defined herein)
exercise their right to receive additional 2.75% convertible securities due
2010, (the “Convertible Notes”) pursuant to the Initial Purchasers’ option to
purchase additional Convertible Notes, then, at the discretion of Issuer, on the
Additional Premium Payment Date, the Number of Warrants shall be automatically
increased by the additional Warrants (the “Additional Warrants”) in proportion
to such additional Convertible Notes in denominations of USD 1,000 principal
amount issued pursuant to such exercise (such Convertible Notes, the “Additional
Convertible Notes”).
 
   
Warrant Entitlement:
  One Share per Warrant.
 
   
Strike Price:
  USD 77.9550
 
   
Premium:
  USD.
 
   
Premium Payment Date:
  The Effective Date.
 
   
Exchange:
  The NASDAQ Global Select Market.
 
   
Related Exchange:
  All Exchanges.

Procedures for Exercise:

     
Expiration Time:
  Valuation Time.
 
   
Expiration Date:
  As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component

2



--------------------------------------------------------------------------------



 



     
 
  hereunder; and provided further that if the Expiration Date has not occurred
pursuant to the preceding proviso as of the Final Disruption Date, the Final
Disruption Date shall be the Expiration Date (irrespective of whether such date
is an Expiration Date occurring on the Final Disruption Date in respect of any
other Component) and, notwithstanding anything to the contrary in this
Confirmation or the Definitions, the Relevant Price for the Expiration Date
shall be the prevailing market value per Share determined by the Calculation
Agent in a commercially reasonable manner. “Final Disruption Date” means
February 1, 2011. Notwithstanding the foregoing and anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Expiration
Date, the Calculation Agent may determine that such Expiration Date is a
Disrupted Day only in part, in which case the Calculation Agent shall make
adjustments to the number of Warrants for the relevant Component for which such
day shall be the Expiration Date and shall designate the Scheduled Trading Day
determined in the manner described in the immediately preceding sentence as the
Expiration Date for the remaining Warrants for such Component. Section 6.6 of
the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof.
 
   
Automatic Exercise:
  Applicable; and means that each Warrant not previously exercised under the
Transaction will be deemed to be automatically exercised at the applicable
Expiration Time on the applicable Expiration Date unless Dealer notifies Issuer
(by telephone or in writing) prior to the Expiration Time on the Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply to such Expiration Date.
 
   
Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
  To be provided by Issuer.

Settlement Terms:
In respect of any Component:

     
Settlement Currency:
  USD
 
   
Net Share Settlement:
  On each Settlement Date, Issuer shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional Shares valued at
the Relevant Price on the Valuation Date corresponding to such Settlement Date.
 
   
Number of Shares to be Delivered:
  In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP

3



--------------------------------------------------------------------------------



 



     
 
  Price on the Valuation Date occurring on such Exercise Date over the Strike
Price divided by (B) such VWAP Price.
 
   
 
  The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 5:00 p.m. (local time in New York City) on the relevant Settlement
Date.
 
   
VWAP Price:
  For any Valuation Date, the volume weighted average price per Share for such
Valuation Date based on transactions executed during such Valuation Date, as
reported on Bloomberg Page “IART.UQ <Equity> AQR” (or any successor thereto) or,
in the event such price is not so reported on such Valuation Date for any
reason, as reasonably determined by the Calculation Agent.
 
   
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to such Warrant.

Adjustments:
In respect of any Component:

     
Method of Adjustment:
  Calculation Agent Adjustment.
 
   
Extraordinary Dividend:
  Any dividend or distribution (i) that has an ex-dividend date occurring on or
after the Trade Date and on or prior to the Expiration Date and (ii) the amount
or value of which exceeds the Ordinary Dividend Amount for such dividend or
distribution, as determined by the Calculation Agent.
 
   
Ordinary Dividend Amount:
  USD 0.00

Extraordinary Events:

      New Shares:   Section 12.1(i) of the Equity Definitions is hereby amended
by deleting the text in clause (i) in its entirety and replacing it with the
phrase “publicly quoted, traded or listed on any of the New York Stock Exchange,
the American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors)”.
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination).
 
   
(c) Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination).
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.

4



--------------------------------------------------------------------------------



 



     
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment.
 
    Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
 
   
Additional Disruption Events:
   
 
   
(a) Change in Law:
  Applicable
 
   
(b) Failure to Deliver:
  Not Applicable
 
   
(c) Insolvency Filing:
  Applicable
 
   
(d) Hedging Disruption:
  Applicable
 
   
(e) Increased Cost of Hedging:
  Applicable
 
   
(f) Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
  2.50%
 
   
(g) Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
  0.00%
 
   
Hedging Party:
  Dealer for all applicable Additional Disruption Events.
 
   
Determining Party:
  Dealer for all applicable Extraordinary Events.
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments
   
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
3. Calculation Agent:
  Dealer
 
   
4. Account Details:
   
 
   
Dealer Payment Instructions:
   
 
   
 
   
Issuer Payment Instructions:
  To be provided by Issuer.
 
   

5



--------------------------------------------------------------------------------



 



     
5. Offices:
   

          The Office of Dealer for the Transaction is:
 
          The Office of Issuer for the Transaction is:
311 Enterprise Drive, Plainsboro, New Jersey 08536.
     6. Notices: For purposes of this Confirmation:
     (a) Address for notices or communications to Issuer:

     
To:
  Integra LifeSciences Holdings Corporation
 
  311 Enterprise Drive
 
  Plainsboro, New Jersey 08536
Attn:
  Richard Gorelick
Telephone:
  (609) 936-2238
Facsimile:
  (609) 275-1082

     (b) Address for notices or communications to Dealer:

     
To:
   
 
   
 
   
Attn:
   
Telephone:
   

     7. Representations, Warranties and Agreements:
     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:
     (i) On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.
     (ii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that Dealer is not making any representations
or warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133 or 149 (each as amended) or 150, EITF Issue No. 00-19, 01-06
or 03-06 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project.
     (iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution
of Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.
     (iv) Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
     (v) On any Expiration Date, Issuer shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18 under the
Exchange Act) not to, directly or indirectly (including, without limitation, by
means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares on
any Expiration Date, except through either one of Morgan Stanley & Co.
International plc., Deutsche Bank Securities Inc. or Citigroup Global Markets
Inc.

6



--------------------------------------------------------------------------------



 



     (vi) Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
     (vii) On the Trade Date, (A) the assets of Issuer at their fair valuation
exceed the liabilities of Issuer, including contingent liabilities, (B) the
capital of Issuer is adequate to conduct the business of Issuer and (C) Issuer
has the ability to pay its debts and obligations as such debts mature and does
not intend to, or does not believe that it will, incur debt beyond its ability
to pay as such debts mature.
     (viii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).
     (ix) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement related to the purchase
and sale of the Convertible Securities dated as of June 6, 2007 among the Issuer
and Banc of America Securities LLC, J.P. Morgan Securities Inc. and Morgan
Stanley & Co., Incorporated, as representatives of the several initial
purchasers party thereto, as amended, modified or supplemented from time to time
(the “Purchase Agreement”) are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein.
     (x) Issuer understands that no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.
     (xi) (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.
     (xii) The Shares of the Issuer initially issuable upon exercise of the
Warrant by the net share settlement method (the “Warrant Shares”) have been
reserved for issuance by all required corporate action of the Issuer. The
Warrant Shares have been duly authorized and, when delivered against payment
therefor (which may include Net Share Settlement in lieu of cash) and otherwise
as contemplated by the terms of the Warrant following the exercise of the
Warrant in accordance with the terms and conditions of the Warrant, will be
validly issued, fully-paid and non-assessable, and the issuance of the Warrant
Shares will not be subject to any preemptive or similar rights.
     (b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.
     (c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.
     (d) The parties hereto intend for: (a) the Transaction to be a “securities
contract” and a “swap agreement” as defined in the Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”), and the parties hereto to be
entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 555 and 560 of the Bankruptcy Code; (b) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code; (c) any
cash, securities or other property provided as performance assurance, credit
support or collateral with respect to the Transaction to constitute “margin
payments” and “transfers” under a “swap agreement” as defined in the Bankruptcy
Code; and (d) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” and “transfers” under a “swap agreement” as defined in the
Bankruptcy Code.

7



--------------------------------------------------------------------------------



 



     (e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.
     8. Other Provisions:
     (a) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 8(m) below, Issuer shall
owe Dealer any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions (except in the event of an Insolvency, a Nationalization, a
Tender Offer or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
the Affected Party, that resulted from an event or events within Issuer’s
control) (a “Payment Obligation”), Issuer shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, between the hours
of 9:00 A.M. and 4:00 P.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date or Early Termination Date, as applicable (“Notice of
Share Termination”); provided that if Issuer does not validly elect to satisfy
its Payment Obligation by the Share Termination Alternative, Dealer shall have
the right, in its sole discretion to require Issuer to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Issuer’s
election to the contrary. Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, the Tender Offer Date, Announcement Date or Early Termination Date,
as applicable:

     
Share Termination Alternative:
  Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

8



--------------------------------------------------------------------------------



 



     (b) Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of Dealer, for any reason, any Shares or any securities of Issuer or
its affiliates comprising any Share Termination Delivery Units deliverable to
Dealer hereunder (any such Shares or securities, “Delivered Securities”) would
not be immediately freely transferable by Dealer under Rule 144(k) under the
Securities Act of 1933, as amended (the “Securities Act”), then the provisions
set forth in this Section 8(b) shall apply. At the election of Issuer by notice
to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Delivered
Securities delivered by Issuer to Dealer shall be, at the time of such delivery,
covered by an effective registration statement of Issuer for immediate resale by
Dealer (such registration statement and the corresponding prospectus (the
“Prospectus”) (including, without limitation, any sections describing the plan
of distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Delivered Securities so that the
value of such Delivered Securities, as determined by the Calculation Agent to
reflect an appropriate liquidity discount, equals the value of the number of
Delivered Securities that would otherwise be deliverable if such Delivered
Securities were freely tradeable (without prospectus delivery) upon receipt by
Dealer (such value, the “Freely Tradeable Value”); provided that Issuer may not
make the election described in this clause (B) if, on the date of its election,
it has taken, or caused to be taken, any action that would make unavailable
either the exemption pursuant to Section 4(2) of the Securities Act for the
delivery by Issuer to Dealer (or any affiliate designated by Dealer) of the
Delivered Securities or the exemption pursuant to Section 4(1) or Section 4(3)
of the Securities Act for resales of the Delivered Securities by Dealer (or any
affiliate of Dealer). (For the avoidance of doubt, as used in this paragraph
(b) only, the term “Issuer” shall mean the issuer of the relevant securities, as
the context shall require.)
     (ii) If Issuer makes the election described in clause (b)(i)(A) above:
     (A) Dealer (or an affiliate of Dealer designated by Dealer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Dealer or such affiliate, as the case may be, in its discretion;
and
     (B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Delivered
Securities by Dealer or such affiliate substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance commercially reasonably satisfactory to Dealer or such affiliate
and Issuer, which Registration Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all registration costs and all fees and expenses of counsel for Dealer, and
shall provide for the delivery of accountants’ “comfort letters” to Dealer or
such affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Prospectus.
     (iii) If Issuer makes the election described in clause (b)(i)(B) above:
     (A) all Delivered Securities shall be delivered to Dealer (or any affiliate
of Dealer designated by Dealer) pursuant to the exemption from the registration
requirements of the Securities Act provided by Section 4(2) thereof;
     (B) Dealer (or an affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Delivered Securities from Dealer
or such affiliate identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Issuer customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them);
     (C) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such affiliate and the private resale of such
shares by Dealer or such affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance

9



--------------------------------------------------------------------------------



 



commercially reasonably satisfactory to Dealer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
fees and expenses of counsel for Dealer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares; and
     (D) Issuer agrees that any Delivered Securities so delivered to Dealer,
(i) may be transferred by and among Dealer and its affiliates, and Issuer shall
effect such transfer without any further action by Dealer and (ii) after the
minimum “holding period” within the meaning of Rule 144(d) under the Securities
Act has elapsed with respect to such Delivered Securities, Issuer shall promptly
remove, or cause the transfer agent for such Shares or securities to remove, any
legends referring to any such restrictions or requirements from such Delivered
Securities upon delivery by Dealer (or such affiliate of Dealer) to Issuer or
such transfer agent of seller’s and broker’s representation letters customarily
delivered by Dealer in connection with resales of restricted securities pursuant
to Rule 144 under the Securities Act, without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).
     (c) Make-whole Shares. If Issuer makes the election described in clause
(b)(i)(B) of paragraph (b) of this Section 8, then Dealer or its affiliate may
sell such Shares or Share Termination Delivery Units, as the case may be, during
a period (the “Resale Period”) commencing on the Exchange Business Day following
delivery of such Shares or Share Termination Delivery Units, as the case may be,
and ending on the Exchange Business Day on which Dealer completes the sale of
all such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value (such amount of the Freely Tradeable Value, the “Required Proceeds”). If
any of such delivered Shares or Share Termination Delivery Units remains after
such realized net proceeds exceed the Required Proceeds, Dealer shall return
such remaining Shares or Share Termination Delivery Units to Issuer. If the
Required Proceeds exceed the realized net proceeds from such resale, Issuer
shall transfer to Dealer by the open of the regular trading session on the
Exchange on the Exchange Trading Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”) in cash or in
a number of additional Shares (“Make-whole Shares”) in an amount that, based on
the Relevant Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Relevant Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares in the manner contemplated by this Section
8(c). This provision shall be applied successively until the Additional Amount
is equal to zero, subject to Section 8(e).
     (d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, upon such receipt of such Shares,
the “beneficial ownership” (within the meaning of Section 13 of the Exchange Act
and the rules promulgated thereunder) of Shares by Dealer or any entity that
directly or indirectly controls Dealer (collectively, “Buyer Group”) would be
equal to or greater than 8% or more of the class of the Issuer’s outstanding
equity securities that is comprised of the Shares. If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of this
provision, Issuer’s obligation to make such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Dealer gives notice to Issuer
that such delivery would not result in Buyer Group directly or indirectly so
beneficially owning in excess of 8% of the outstanding Shares.
     (e) Limitations on Settlement by Issuer. Notwithstanding anything herein or
in the Agreement to the contrary, in no event shall Issuer be required to
deliver Shares in connection with the Transaction in excess of 1,867,598 Shares,
as adjusted by the Calculation Agent to account for any subdivision,
stock-split, reclassification or similar diluting event with respect to the
Shares (the “Capped Number”). Issuer represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Capped Number is equal to or less than the number of authorized but unissued
Shares of the Issuer that are not reserved for future issuance in connection
with transactions in the Shares (other than the Transaction) on the date of the
determination of the Capped Number (such Shares, the “Available Shares”).

10



--------------------------------------------------------------------------------



 



In the event Issuer shall not have delivered the full number of Shares otherwise
deliverable as a result of this Section 8(e) (the resulting deficit, the
“Deficit Shares”), Issuer shall be continually obligated to deliver, from time
to time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Issuer additionally authorizes any
unissued Shares that are not reserved for other transactions. Issuer shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.
     (f) Right to Extend. Dealer may postpone any Exercise Date or any other
date of valuation or delivery with respect to some or all of the relevant
Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Number of Shares to be Delivered with respect to one or more
Components), if Dealer determines, in its commercially reasonable discretion,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.
     (g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Issuer’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Issuer’s bankruptcy to any claim arising
as a result of a breach by Issuer of any of its obligations under this
Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Issuer herein under or pursuant to any other
agreement.
     (h) Amendments to Equity Definitions and the Agreement. The following
amendments shall be made to the Equity Definitions and to the Agreement:
          (i) Section 11.2(a) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with the words
“material”.
     (ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;
     (iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material”; and adding the phrase “or Warrants” at the end of the sentence.
     (iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”
     (v) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

11



--------------------------------------------------------------------------------



 



(B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.
     (vi) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(B) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other.”
     (i) Repurchase Notices. Issuer shall, on any day on which Issuer effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 6% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the product of the Number of Warrants and the Warrant
Entitlement plus the product of the “Number of Warrants” and the “Warrant
Entitlement” under the warrant transaction dated the date hereof between Issuer
and Dealer relating to the 2.375% convertible securities due 2012 (the “2012
Warrant”) and the denominator of which is the number of Shares outstanding on
such day. In the event that Issuer fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this Section 8(i) then Issuer
agrees to indemnify and hold harmless Dealer, its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Issuer shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Issuer will reimburse any Indemnified Party for all
expenses (including reasonable counsel fees and expenses) as they are incurred
(after notice to Issuer) in connection with the investigation of, preparation
for or defense or settlement of any pending or threatened claim or any action,
suit or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Issuer. This indemnity shall survive the
completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.
     (j) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity whatsoever without the consent of Issuer. Dealer shall
notify Issuer as soon as practicable of any such transfer or assignment effected
pursuant to this Section 8(j). If at any time at which the Equity Percentage
exceeds 8%, Dealer, in its discretion, is unable to effect such a transfer or
assignment after its commercially reasonable efforts on pricing terms reasonably
acceptable to Dealer such that the Equity Percentage is reduced to 8% or less,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
the Equity Percentage following such partial termination will be equal to or
less than 8%. In the event that Dealer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(b) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Issuer shall be the sole Affected Party with respect to such
partial termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (x) the
number of Shares that Dealer or any of its affiliates beneficially own (within
the meaning of Section 13 of the Exchange Act) on such day, other than any
Shares so owned as a hedge of the Transaction or as a hedge of the 2012 Warrant
and (y) the product of the Number of Warrants and the Warrant Entitlement plus
the product of the “Number of Warrants” and the “Warrant Entitlement” under the
2012 Warrant and (B) the denominator of which is the number of Shares
outstanding on such day.

12



--------------------------------------------------------------------------------



 



     (k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.
     (l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.
     (m) Netting and Set-off.
     (i) If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Issuer to Dealer and
cash would otherwise be payable or Shares or other property would otherwise be
deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Dealer to Issuer and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.
     (ii) In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, Dealer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Dealer or any affiliate of Dealer may have to or
against Issuer hereunder or under the Agreement against any right or obligation
Dealer or any of its affiliates may have against or to Issuer, including without
limitation any right to receive a payment or delivery pursuant to any provision
of the Agreement or hereunder. In the case of a set-off of any obligation to
release, deliver or pay assets against any right to receive assets of the same
type, such obligation and right shall be set off in kind. In the case of a
set-off of any obligation to release, deliver or pay assets against any right to
receive assets of any other type, the value of each of such obligation and such
right shall be determined by the Calculation Agent and the result of such
set-off shall be that the net obligor shall pay or deliver to the other party an
amount of cash or assets, at the net obligor’s option, with a value (determined,
in the case of a delivery of assets, by the Calculation Agent) equal to that of
the net obligation. In determining the value of any obligation to release or
deliver Shares or any right to receive Shares, the value at any time of such
obligation or right shall be determined by reference to the market value of the
Shares at such time, as determined by the Calculation Agent. If an obligation or
right is unascertained at the time of any such set-off, the Calculation Agent
may in good faith estimate the amount or value of such obligation or right, in
which case set-off will be effected in respect of that estimate, and the
relevant party shall account to the other party at the time such obligation or
right is ascertained.
     (iii) Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(m)) or any other agreement between the parties to the
contrary, (A) Issuer shall not net or set off its obligations under the
Transaction against its rights against Dealer under any other transaction or
instrument; (B) Dealer may net and set off any rights of Dealer against Issuer
arising under the Transaction only against obligations of Dealer to Issuer
arising under any transaction or instrument if such transaction or instrument
does not convey rights to Dealer senior to the claims of common stockholders in
the event of Issuer’s bankruptcy; and (C) in the event of Issuer’s bankruptcy,
Dealer waives any and all rights it may have to set-off in respect of the
Transaction, whether arising under agreement, applicable law or otherwise.
Dealer will give notice to Issuer of any netting or set off effected under this
provision.
     (n) Additional Termination Event. Notwithstanding anything to the contrary
in this Confirmation, upon the occurrence of one of the following events, with
respect to this Transaction, (1) Dealer shall have the right to

13



--------------------------------------------------------------------------------



 



designate such event an Additional Termination Event and designate an Early
Termination Date pursuant to Section 6(b) of the Agreement, and (2) Issuer shall
be deemed the sole Affected Party and the Transaction shall be deemed the sole
Affected Transaction:
     (i) Issuer conveys, transfers, sells, leases or otherwise disposes of all
or substantially all of its properties and assets to another person in a
transaction pursuant to which the Shares are converted into cash, securities or
other property.
     (ii) There is a default by the Issuer or any subsidiary in the payment of
the principal or interest on any mortgage, agreement or other instrument under
which there may be outstanding, or by which there may be secured or evidenced
any indebtedness for money borrowed in excess of $10.0 million in the aggregate
of Issuer and/or any subsidiary, whether such indebtedness now exists or shall
hereafter be created resulting in such indebtedness becoming or being declared
due and payable, and such acceleration shall not have been rescinded or annulled
within 10 days after written notice of such acceleration has been received by
the Issuer or such subsidiary.
     (iii) Any “person” or “group” within the meaning of Section 13(d)(3) of the
Exchange Act other than the Issuer, any of its subsidiaries or its employee
benefit plans, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the direct or
indirect “beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of
the common equity of the Issuer representing more than 50% of the voting power
of such common equity entitled to vote generally in the election of directors.
     (iv) If Dealer reasonably determines that it is advisable to terminate all
or a portion of the Transaction so that Dealer’s related hedging activities will
comply with applicable securities laws, rules or regulations.
     (o) Effectiveness. If, prior to the Effective Date, Dealer in a
commercially reasonable manner determines that it is advisable to cancel the
Transaction because of concerns that Dealer’s related hedging activities could
be viewed as not complying with applicable securities laws, rules or
regulations, the Transaction shall be cancelled and shall not become effective,
and (i) neither party shall have any rights with respect to or obligation to the
other party in respect of the Transaction and (ii) each party shall be released
and discharged by the other party from and agrees not to make any claim against
the other party with respect to any obligations or liabilities of the other
party arising out of and to be performed in connection with the Transaction
either prior to or after the date of such cancellation.
     (p) Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
     (q) Governing Law; Submission to Jurisdiction. THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
[Signature Pages Follow]

14



--------------------------------------------------------------------------------



 



     Issuer hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Issuer with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to the “Address for notices or communications to Dealer” section
of the Confirmation.

            Yours faithfully,

[Dealer]
      By:         Name:       Title:      

[Signature Page to the Amended and Restated 2010 Issuer Warrant Transaction]





--------------------------------------------------------------------------------



 



            Agreed and Accepted By:

INTEGRA LIFESCIENCES HOLDINGS CORPORATION
      By:           Name:           Title:        

[Signature Page to the Amended and Restated 2010 Issuer Warrant Transaction]

